Order

PER CURIAM:
Appellant, Terry Fletcher, appeals the denial without an evidentiary hearing of *300his Rule 24.035 motion for post-conviction relief by the Circuit Court of Jackson County. Mr. Fletcher pleaded guilty to burglary in the first degree, § 569.160, RSMo 1994, kidnapping, § 565.110, RSMo 1994, robbery in the first degree, § 569 .020, RSMo 1994, and armed criminal action, § 571.015, RSMo 1994. On November 25, 1998, the court sentenced Mr. Fletcher to fifteen years in prison on two counts and to twenty years in prison on the remaining counts (eight counts). In his post-conviction motion, Mr. Fletcher contended that he was induced to plead guilty by counsels promise that his sentence would not exceed ten years of confinement. The motion court denied relief without an evidentiary hearing. Fletcher contends on appeal that he is entitled to an evidentiary hearing because the record does not refute his contentions.
The judgment is affirmed. Rule 84.16(b).